IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 23, 2009

                                     No. 08-30985                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



STANLEY PRICE,

                                                   Plaintiff-Appellant,
v.

HOUSING AUTHORITY OF NEW ORLEANS; JUSTIN ORMSBY, in his former
capacity as Administrative Receiver Assistant for the Housing Authority of New
Orleans; SELARSTEIN MITCHELL, in her former capacity as Director of
Section 8 for the Housing Authority of New Orleans; DONNA JONES, in her
capacity as Manager for the Housing Authority of New Orleans; KIM VARISTE,
in her capacity as Interim General Counsel for the Housing Authority of New
Orleans; MICHAEL TOUSSAINT, in his capacity as Compliance Officer for the
State of Louisiana, Department of Justice,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:07-CV-09741


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*




       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
                                  No. 08-30985

      Plaintiff-Appellant Stanley Price filed this lawsuit against Defendants-
Appellants Housing Authority of New Orleans (HANO), Justin Ormsby, HANO’s
former administrator, Selarstein Mitchell, former director of HANO’s Section 8
program, Donna Jones, manager of HANO, Kim Variste, interim general counsel
for HANO, and Michael Toussaint, a compliance officer for the State of
Louisiana. Price asserted claims under 42 U.S.C. §§ 1983, 1985, and 1986,
alleging that the defendants violated his rights under the due process and equal
protection clauses. He also alleged a violation of the Fair Housing Act, 42 U.S.C.
§3101 et seq. Price’s allegations stem from awards in 1994 and 1998 of a HOPE
VI revitalization grant and a demolition grant to revitalize the Desire Housing
Development (Desire) in Orleans parish. In 2001, the residents of Desire filed
a class action lawsuit related to these grants. Price initially took part in the
lawsuit but was not part of the settlement, which resulted in a memorandum of
understanding that provided housing and economic benefits to the class. He now
claims, among other things, that he has not received these benefits because he
is male, while the other beneficiaries are all female.
      The district court granted summary judgment to all defendants except
Michael Toussaint, and granted Toussaint’s motion to dismiss. Price appealed.
The parties are familiar with the facts of this case. Having reviewed the briefs,
applicable law, and pertinent portions of the record, we affirm.
      The district court correctly held that Price failed to present evidence
sufficient to withstand summary judgment in defendants’ favor. First, Price’s
due process claim fails because he has not established a constitutionally
protected interest, not having been a resident of Desire when the class action
suit was settled and having opted out of the settlement agreement. See Doe v.
Rains County Indep. Sch. Dist., 66 F.3d 1402, 1406 (5th Cir. 1995). Second, he
has not shown that he is similarly situated to the class beneficiaries, defeating
his equal protection claim. See Yates v. Stalder, 217 F.3d 332, 334 (5th Cir.

                                        2
                                  No. 08-30985

2000). Third, Price has not alleged or established discrimination based on his
race, which vitiates his claims under §§ 1985 and 1986. See Newsome v. EEOC,
301 F.3d 227, 232 (5th Cir. 2002); Bryan v. City of Madison, 213 F.3d 267, 276
(5th Cir. 2000). Finally, Price’s Fair Housing Act claim fails because he has not
established that he was displaced from Desire by the revitalization and
demolition plan, or that he had a right to a housing benefit. See Meadowbriar
Home for Children, Inc. v. Gunn, 81 F.3d 521, 530 (5th Cir. 1996).
      The district court also correctly determined that the Eleventh Amendment
bars Price’s claims against Toussaint. That amendment bars suits by citizens
against their own states. See Kimmel v. Fla. Bd. of Regents, 528 U.S. 62, 73
(2000). A suit against a state officer in his official capacity is treated as a suit
against the state.    See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985).
Because Price is suing Toussaint in his official capacity for damages, the action
is barred by the Eleventh Amendment, and the district court properly dismissed
those claims.
      For these and the other reasons discussed by the district court, the
judgment is AFFIRMED.




                                         3